 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.3
 
HELIX ENERGY SOLUTIONS GROUP, INC.
 
2005 LONG TERM INCENTIVE PLAN
 
(As Amended and Restated Effective May 9, 2012)
 
 
ARTICLE I
 
ESTABLISHMENT, PURPOSE AND DURATION
 
  1.1   Amendment and Restatement.   The Company hereby amends and restates the
“Helix Energy Solutions Group, Inc. 2005 Long Term Incentive Plan,” as set forth
in this document. The Plan permits the grant of Options, SARs, Restricted Stock,
Restricted Stock Units, Cash Awards and Performance Awards. The Plan shall
become effective on the latest of (a) the date the Plan is approved by the Board
(b) the date the Plan is approved by the holders of at least a majority of the
outstanding shares of voting stock of the Company and (с) if the provisions of
the corporate charter, by-laws or applicable state law prescribes a greater
degree of stockholder approval for this action, the approval by the holders of
that percentage, at a meeting of stockholders.
 
  1.2   Purpose of the Plan.   The purpose of the Plan is to provide incentives
to directors, corporate officers and other employees of the Company and its
Affiliates by enabling them to acquire shares of common stock of the Company and
to receive other compensation. based on the increase in value of the common
stock of the Company or certain other performance measures. The Plan is intended
to advance the best interests of the Company, its Affiliates and its
stockholders by providing those persons who have substantial responsibility for
the management and growth of the Company and its Affiliates with additional
performance incentives and an opportunity to obtain or increase their
proprietary interest in the Company, thereby encouraging them to continue in
their employment with the Company and its Affiliates.
 
  1.3   Grants Under the Plan.   The applicable provisions of the Plan will
continue in effect with respect to an Award granted under the Plan for as long
as such Award remains outstanding.
 
 
ARTICLE II
 
DEFINITIONS
 
The words and phrases defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably requires a broader, narrower or different meaning.
 
     2.1    "Affiliate" means any corporation, partnership, limited liability
company or association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than 50
percent (50%) of the securities having ordinary voting power for the election of
directors of the controlled entity or organization, or (b) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
     2.2    "Award" means, individually or collectively, a grant under the Plan
of Options, SARs, Restricted Stock, Restricted Stock Units, Cash Awards and
Performance Awards in each case subject to the terms and provisions of the Plan.
 
     2.3    "Award Agreement" means an agreement that sets forth the terms and
conditions applicable to an Award granted under the Plan.
 
     2.4    "Board" means the board of directors of the Company.
 
     2.5    "Cash Award" means an Award denominated in cash and granted pursuant
to Article IX.
 
     2.6    "Change in Control" has the meaning prescribed in an Award Agreement
between the Company and a Holder, or, if there is no Award Agreement, means the
occurrence of any of the following events: (a) there shall be consummated
(i) any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Stock
would be converted into cash, securities or other property, other than a merger
of the Company where a majority of the Board of the surviving corporation is,
and for a two-year period after the merger continues to be, persons who were
directors of the Company immediately prior to the merger or were elected as
directors, or nominated for election as director, by a vote of at least
two-thirds of the directors then still in office who were directors of the
Company immediately prior to the merger, or (ii) any sale, lease, exchange or
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Company; (b) the shareholders of the
Company shall approve any plan or proposal for the liquidation or dissolution of
the Company; or (с) (i) any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Exchange Act, other than the Company or a subsidiary thereof or
any employee benefit plan sponsored by the Company or a subsidiary thereof,
shall become the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company representing 20 percent or more of
the combined voting power of the Company’s then outstanding securities
ordinarily (and apart from rights accruing in special circumstances) having the
right to vote in the election of directors, as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases or otherwise, and
(ii) at any time during a period of two years after such “person” becomes such a
beneficial owner, individuals who immediately prior to the beginning of such
period constituted the Board shall cease for any reason to constitute at least a
majority thereof, unless the election or the nomination by the Board for
election by the Company’s shareholders of each new director during such period
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of such period.
 
     2.7    "Code" means the United States Internal Revenue Code of 1986, as
amended.
 
     2.8    "Committee" means a committee of at least two persons, who are
members of the Compensation Committee of the Board and are appointed by the
Compensation Committee of the Board, or, to the extent it chooses to operate as
the Committee, the Compensation Committee of the Board. Each member of the
Committee in respect of his or her participation in any decision with respect to
an Award intended to satisfy the requirements of Section 162(m) of the Code must
satisfy the requirements of “outside director” status within the meaning of
Section 162(m) of the Code; provided, however, that the failure to satisfy such
requirement shall not affect the validity of the action of any committee
otherwise duly authorized and acting in the matter. As to Awards, grants or
other transactions that are authorized by the Committee and that are intended to
be exempt under Rule 16b-3 under the Exchange Act, the requirements of
Rule 16b-3(d)(1) under the Exchange Act with respect to committee action must
also be satisfied. For all purposes under the Plan, the Chief Executive Officer
 
 
2

--------------------------------------------------------------------------------

 
 
of the Company shall be deemed to be the “Committee” with respect to Options,
SARs and Restricted Stock granted by him or her pursuant to Section 4.1.
 
     2.9     "Company" means Helix Energy Solutions Group, Inc., a Minnesota
corporation, or any successor (by reincorporation, merger or otherwise).
 
     2.10      "Corporate Change" shall have the meaning ascribed to that term
in Section 4.5(c).
 
     2.11      "Covered Employee" means any Employee who is or may be a “covered
employee,” as defined in Code Section 162(m).
 
     2.12      "Disability" means as determined by the Committee in its
discretion exercised in good faith, a physical or mental condition of the Holder
that would entitle him or her to payment of disability income payments under the
Company’s long term disability insurance policy or plan for employees as then in
effect; or in the event that the Holder is not covered, for whatever reason
under the Company’s long term disability insurance policy or plan for employees
or in the event the Company does not maintain such a long term disability
insurance policy, “Disability” means a permanent and total disability as defined
in Section 22(е)(3) of the Code. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the Holder
shall submit to an examination by such physician upon request by the Committee.
 
     2.13      "Employee" means (a) a person employed by the Company or any
Affiliate as a common law employee or (b) a person who has agreed to become a
common law employee of the Company or any Affiliate and is expected to become
such within six (6) months from the date of a determination made for purposes of
the Plan.
 
     2.14      "Exchange Act" means the United States Securities Exchange Act of
1934, as amended from time to time.
 
     2.15      "Fair Market Value" of the Stock as of any particular date means
(1) if the Stock is traded on a stock exchange, the closing sale price of the
Stock on that date as reported on the principal securities exchange on which the
Stock is traded, or (2) if the Stock is traded in the over-the-counter market,
the average between the high bid and low asked price on that date as reported in
such over-the-counter market; provided that (a) if the Stock is not so traded,
(b) if no closing price or bid and asked prices for the stock was so reported on
that date or (с) if, in the discretion of the Committee, another means of
determining the fair market value of a share of Stock at such date shall be
necessary or advisable, the Committee may provide for another means for
determining such fair market value.
 
     2.16   "Fiscal Year" means the Company’s fiscal year.
 
     2.17   "Holder" means а person who has been granted an Award or any person
who is entitled to receive Shares under an Award.
 
     2.18   "Incentive Option" means an incentive stock option that is intended
to satisfy the requirements of Section 422 of the Code.
 
 
3

--------------------------------------------------------------------------------

 
 
     2.19   "Minimum Statutory Tax Withholding Obligation" means the amount the
Company or an Affiliate is required to withhold for federal, state and local
taxes based upon the applicable minimum statutory withholding rates required by
the relevant tax authorities.
 
     2.20   "Option" means an option to purchase Stock granted pursuant to
Article V.
 
     2.21   "Option Price" shall have the meaning ascribed to that term in
Section 5.4.
 
     2.22   "Optionee" means a person who is granted an Option under the Plan.
 
     2.23   "Option Agreement" means а written contract setting forth the terms
and conditions of an Option.
 
     2.24   "Performance Award" means an Award made pursuant to Article X to an
Employee which is subject to the attainment of one or more Performance Goals.
 
     2.25   "Performance Goal" means one or more standards established by the
Committee to determine in whole or in part whether a Performance Award shall be
earned.
 
     2.26   "Period of Restriction" means the period during which Restricted
Stock is subject to а substantial risk of forfeiture (based on the passage of
time, the achievement of performance goals, or upon the occurrence of other
events as determined by the Committee, in its discretion), as provided in
Article VII.
 
     2.27   "Plan" means the Helix Energy Solutions Group, Inc. 2005 Long Term
Incentive Plan, as set forth in this document and as it may be amended from time
to time.
 
     2.28   "Qualified Performance Awards" has the meaning set forth in Section
10.3.
 
     2.29   "Restricted Stock" means shares of restricted Stock issued or
granted under the Plan pursuant to Article VII.
 
     2.30   "Restricted Stock Award" means an authorization by the Committee to
issue or transfer Restricted Stock to a Holder.
 
     2.31   "Restricted Stock Unit" means a unit credited to а Holder’s ledger
account maintained by the Company pursuant to Article VIII.
 
     2.32   "Restricted Stock Unit Award" means an Award granted pursuant to
Article VII.
 
     2.33   "Retirement" means retirement in accordance with the terms of a
retirement plan that is qualified under Section 401(а) of the Code and
maintained by the Company or an Affiliate in which the Holder is a participant.
 
     2.34   "Section 409A" means Section 409А of the Code and Department of
Treasury rules and regulations issued thereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
     2.35   "Stock" means the common stock of the Company, no par value per
share (or such other par value as may be designated by act of the Company’s
stockholders).
 
     2.36   "Stock Appreciation Right" or "SAR" means a right to receive a
payment, in cash or shares of Stock, equal to the excess of the Fair Market
Value of a specified number of shares of Stock on the date the right is
exercised over a specified exercise price granted pursuant to Article VI.
 
     2.37   "Stock Award" means an Award in the form of shares of or that may be
settled in shares of Stock, including a Restricted Stock Award, a Restricted
Stock Unit Award or a Performance Award, and excluding Options and SARs.
 
     2.38   "Substantial Risk of Forfeiture" shall have the meaning ascribed to
that term in Section 409А of the Code and Department of Treasury guidance issued
thereunder.
 
     2.39   "Termination of Employment" means the termination of the Award
recipient’s employment relationship with the Company and all Affiliates.
 
 
ARTICLE III
 
ELIGIBILITY AND PARTICIPATION
 
  3.1   Eligibility.  The persons who are eligible to receive Awards under the
Plan are Employees and directors of the Company (except that directors may not
receive Awards of Incentive Options).
 
  3.2   Participation.  Subject to the terms and provisions of the Plan, the
Committee may, from time to time, select the Employees to whom Awards shall be
granted and shall determine the nature and amount of each Award.
 
 
ARTICLE IV
 
GENERAL PROVISIONS RELATING TO AWARDS
 
     4.1   Authority to Grant Awards.  The Committee may grant Awards to those
Employees as the Committee shall from time to time determine, under the terms
and conditions of the Plan. Subject only to any applicable limitations set out
in the Plan, the number of shares of Stock or other value to be covered by any
Award to be granted under the Plan shall be as determined by the Committee in
its sole discretion. However, the Chief Executive Officer of the Company is
authorized to grant Options, SARs, and/or Stock Awards, with respect to no more
than 200,000 shares of Stock per Fiscal Year, as inducements to hire prospective
Employees and/or in connection with the promotion of current Employees, in each
case who will not be officers of the Company subject to the provisions of
Section 16 of the Exchange Act.
 
     4.2   Dedicated Shares; Maximum Awards.  The aggregate number of shares of
Stock with respect to which Awards may be granted under the Plan is 10,300,000.
The aggregate number of shares of Stock with respect to which Incentive Options
may be granted under the Plan is 2,000,000. The maximum number of
 
 
5

--------------------------------------------------------------------------------

 
 
shares of Stock with respect to which Awards may be granted to an Employee
during a Fiscal Year is 1,000,000. The maximum value of a Cash Award to which
may be granted to an Employee during a Fiscal Year is $10,000,000. Each of the
foregoing numerical limits stated in this Section 4.2 shall be subject to
adjustment in accordance with the provisions of Section 4.5. If shares of Stock
are withheld from payment of an Award to satisfy tax obligations with respect to
the Award, such shares of Stock will count against the aggregate number of
shares of Stock with respect to which Awards may be granted under the Plan. If
Shares are tendered in payment of an Option Price of an Option, such shares of
Stock will not be added to the aggregate number of shares of Stock with respect
to which Awards may be granted under the Plan. To the extent that any
outstanding Award is forfeited or cancelled for any reason or is settled in cash
in lieu of share of Stock, the shares of Stock allocable to such portion of the
Award may again be subject to an Award granted under the Plan.
 
     4.3   Non Transferability.  Except as specified in the applicable Award
Agreements or in domestic relations court orders, Awards shall not be
transferable by the Holder other than by will or under the laws of descent and
distribution, and shall be exercisable, during the Holder’s lifetime, only by
him or her. In the discretion of the Committee, any attempt to transfer an Award
other than under the terms of the Plan and the applicable Award Agreement may
terminate the Award.
 
     4.4   Requirements of Law.  The Company shall not be required to sell or
issue any shares of Stock under any Award if issuing those shares of Stock would
constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any shares of Stock
unless the Committee has received evidence satisfactory to it to the effect that
the Holder will not transfer the shares of Stock except in accordance with
applicable law, including receipt of an opinion of counsel satisfactory to the
Company to the effect that any proposed transfer complies with applicable law.
The determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision. In the event the shares of Stock
issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the shares of
Stock any legend that counsel for the Company considers necessary or advisable
to comply with applicable law, or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stack as counsel for the Company
considers necessary or advisable to comply with applicable law. The Company
shall not be obligated to take any other affirmative action in order to cause or
enable the exercise of an Option or any other Award, or the issuance of shares
of Stock pursuant thereto, to comply with any law or regulation of any
governmental authority.
 
     4.5   Changes in the Company's Capital Structure.
 
     (a) The existence of outstanding Awards shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.
 
 
6

--------------------------------------------------------------------------------

 
 
     (b) If the Company shall effect a subdivision or consolidation of Stock or
other capital readjustment, the payment of a Stock dividend, or other increase
or reduction of the number of shares of Stock outstanding, without receiving
compensation therefor in money, services or property, then (1) the number, class
or series and per share price of Stock subject to outstanding Options or other
Awards under the Plan shall be appropriately adjusted in such a manner as to
entitle a Holder to receive upon exercise of an Option or other Award, for the
same aggregate cash consideration, the equivalent total number and class or
series of Stock the Holder would have received had the Holder exercised his or
her Option or other Award in full immediately prior to the event requiring the
adjustment, and (2) the number and class or series of Stock then reserved to be
issued under the Plan shall be adjusted by substituting for the total number and
class or series of Stock then reserved, that number and class or series of Stock
that would have been received by the owner of an equal number of outstanding
shares of Stock of each class or series of Stock as the result of the event
requiring the adjustment.
 
     (c) If while unexercised Options or other Awards remain outstanding under
the Plan (1) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than an entity that was wholly-owned by the Company immediately
prior to such merger, consolidation or other reorganization), (2) the Company
sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than an
entity wholly-owned by the Company), (3) the Company is to be dissolved or
(4) the Company is a party to any other corporate transaction (as defined under
Section 424(a) of the Code and applicable Department of Treasury regulations)
that is not described in clauses (1), (2) or (3) of this sentence (each such
event is referred to herein as a “Corporate Change”), then, except as otherwise
provided in an Award Agreement (provided that such exceptions shall not apply in
the case of a reincorporation merger), or as a result of the Committee’s
effectuation of one or more of the alternatives described below, there shall be
no acceleration of the time at which any Award then outstanding may be
exercised, and no later than ten days after the approval by the stockholders of
the Company of such Corporate Change, the Committee, acting in its sole and
absolute discretion without the consent or approval of any Holder, shall act to
effect one or more of the following alternatives, which may vary among
individual Holders and which may vary among Awards held by any individual Holder
(provided that, with respect to а reincorporation merger in which Holders of the
Company’s ordinary shares will receive one ordinary share of the successor
corporation for each ordinary share of the Company, none of such alternatives
shall apply and, without Committee action, each Award shall automatically
convert into a similar award of the successor corporation exercisable for the
same number of ordinary shares of the successor as the Award was exercisable for
ordinary shares of Stock of the Company):
 
(1)  
accelerate the time at which some or all of the Awards then outstanding may be
exercised so that such Awards may be exercised in full for a limited period of
time on or before a specified date (before or after such Corporate Change) fixed
by the Committee, after which specified date all such Awards that remain
unexercised and all rights of Holders thereunder shall terminate;

 
(2)  
require the mandatory surrender to the Company by all or selected Holders of
some or all of the then outstanding Awards held by such Holders (irrespective of
whether such Awards are then exercisable under the provisions of the Plan or the
applicable Award Agreement evidencing such Award) as of a date, before or after
such Corporate Change, specified by the Committee, in which event the Committee
shall thereupon cancel such Award and the Company shall pay to each such Holder
an amount of cash per share equal to the excess, if any, of the per share price

 
 
7

--------------------------------------------------------------------------------

 
 
  
offered to stockholders of the Company in connection with such Corporate Change
over the exercise prices under such Award for such shares;

 
(3)  
with respect to all or selected Holders, have some or all of their then
outstanding Awards (whether vested or unvested) assumed or have a new award of a
similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Stock subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Stock is equal to the
excess of the aggregate fair market value of all Stock subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Stock, and (В) the assumed rights under such existing Award or the
substituted rights under such new Award as the case may be will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;

 
(4)  
provide that the number and class or series of Stock covered by an Award
(whether vested or unvested) theretofore granted shall be adjusted so that such
Award when exercised shall thereafter cover the number and class or series of
Stock or other securities or property (including, without limitation, cash) to
which the Holder would have been entitled pursuant to the terms of the agreement
or plan relating to such Corporate Change if, immediately prior to such
Corporate Change, the Holder had been the holder of record of the number of
shares of Stock then covered by such Award; or

 
(5)  
make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary).

 
In effecting one or more of alternatives in (3), (4) or (5) immediately above,
and except as otherwise may be provided in an Award Agreement, the Committee, in
its sole and absolute discretion and without the consent or approval of any
Holder, may accelerate the time at which some or all Awards then outstanding may
be exercised.
 
     (d) In the event of changes in the outstanding Stock by reason of
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 4.5,
any outstanding Award and any Award Agreements evidencing such Award shall be
subject to adjustment by the Committee in its sole and absolute discretion as to
the number and price of Stock or other consideration subject to such Award. In
the event of any such change in the outstanding Stock, the aggregate number of
shares of Stock available under the Plan may be appropriately adjusted by the
Committee, whose determination shall be conclusive.
 
     (e) After a merger of one or more corporations into the Company or after a
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, each Holder
 
 
8

--------------------------------------------------------------------------------

 
 
shall be entitled to have his or her Restricted Stock appropriately adjusted
based on the manner in which the shares of Stock were adjusted under the terms
of the agreement of merger or consolidation.
 
       (f) The issuance by the Company of stock of any class or series, or
securities convertible into, or exchangeable for, stock of any class or series,
for cash or property, or for labor or services either upon direct sale or upon
the exercise of rights or warrants to subscribe for them, or upon conversion or
exchange of stock or obligations of the Company convertible into, or
exchangeable for, stock or other securities, shall not affect, and no adjustment
by reason of such issuance shall be made with respect to, the number, class or
series, or price of shares of Stock then subject to outstanding Options or other
Awards.
 
     4.6   Election Under Section 83(b) of the Code. No Holder shall exercise
the election permitted under Section 83(b) of the Code with respect to any Award
without providing written notice of the election to the Vice President - Tax of
the Company.
 
     4.7   Forfeiture for Cause. Notwithstanding any other provision of the Plan
or an Award Agreement, if the Committee finds by a majority vote that a Holder,
before or after his or her Termination of Employment (a) committed a fraud,
embezzlement, theft, felony or an act of dishonesty in the course of his or her
employment by the Company or an Affiliate which conduct damaged the Company or
an Affiliate or (b) disclosed trade secrets of the Company or an Affiliate, then
as of the date the Committee makes its finding, any Awards awarded to the Holder
that have not been exercised by the Holder (including all Awards that have not
yet vested) will be forfeited to the Company. The findings and decision of the
Committee with respect to such matter, including those regarding the acts of the
Holder and the damage done to the Company, will be final for all purposes. No
decision of the Committee, however, will affect the finality of the discharge of
the individual by the Company or an Affiliate.
 
     4.8   Forfeiture Events. The Committee may specify in an Award Agreement
that the Holder’s rights, payments, and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, Termination of Employment for cause, termination of the
Holder’s provision of services to the Company or its Affiliates, violation of
material policies of the Company and its Affiliates, breach of non-competition,
confidentiality, or other restrictive covenants that may apply to the Holder, or
other conduct by the Holder that is detrimental to the business or reputation of
the Company and its Affiliates.
 
 
ARTICLE V
 
OPTIONS
 
     5.1   Authority to Grant Options.  Subject to the terms and provisions of
the Plan, the Committee, at any time, and from time to time, may grant Options
under the Plan to eligible persons in such number and upon such terms as the
Committee shall determine.
 
     5.2   Type of Options Available. Options granted under the Plan may consist
of nonqualified stock options that are not intended to satisfy the requirements
of Section 422 of the Code and Incentive Options.
 
 
9

--------------------------------------------------------------------------------

 
 
     5.3   Option Agreement. Each Option grant under the Plan shall be evidenced
by an Option Agreement that shall specify (a) the Option Price, (b) the duration
of the Option, (c) the number of shares of Stock to which the Option pertains,
(d) the exercise restrictions applicable to the Option, and (е) such other
provisions as the Committee shall determine that are not inconsistent with the
terms and provisions of the Plan.  Unless the Option Agreement specifies a
shorter general term, an Option shall expire on the tenth anniversary of the
date the Option is granted.  Options may not include provisions that “reload”
the Option upon exercise.
 
     5.4   Option Price. The price at which shares of Stock may be purchased
under an Option (the “Option Price”) shall not be less than 100 percent (100%)
of the Fair Market Value of the shares of Stock on the date the Option is
granted. Subject to the limitation set forth in the preceding sentence of this
Section 5.4, the Committee shall determine the Option Price for each grant of an
Option under the Plan. Except as provided in Section 4.5 (in connection with a
corporate transaction involving the Company (including, without limitation, any
stock dividend, stock split, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares)), the
terms of outstanding Options may not be amended to reduce the Option Price of
outstanding Options or cancel outstanding Options in exchange for cash, other
Awards or new Options with an Option Price that is less than the Option Price of
the original Options without shareholder approval.
 
     5.5   Exercise of Options. The Option Price shall be paid in full at the
time of exercise in cash or, if permitted by the Committee and elected by the
Optionee, the Optionee may purchase such shares by means of the Company
withholding shares of Stock otherwise deliverable on exercise of the Award or
tendering shares of Stock valued at Fair Market Value on the date of exercise,
or any combination thereof.  The Committee, in its sole discretion, shall
determine acceptable methods for Optionee to tender shares of Stock or other
Awards.  The Committee may provide for procedures to permit the exercise or
purchase of such Awards by use of the proceeds to be received from the sale of
shares of Stock issuable pursuant to an Award (including cashless exercise
procedures approved by the Committee involving a broker or dealer approved by
the Committee).  The Committee may adopt additional rules and procedures
regarding the exercise of Options from time to time, provided that such rules
and procedures are not inconsistent with the provisions of this Section 5.5.
 
     5.6   Transferability of Options. No Option granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, except
as otherwise provided in an Optionee’s Option Agreement, all Options granted to
an Optionee under the Plan shall be exercisable during his or her lifetime only
by such Optionee. Any attempted assignment of an Option in violation of this
Section 5.6 shall be null and void.
 
     5.7   No Rights as Stockholder. An Optionee shall not have any rights as a
stockholder with respect to Stock covered by an Option until he or she exercises
the Option; and, except as otherwise provided in Section 4.5, no adjustment for
dividends, or otherwise, shall be made if the record date therefor is prior to
the date of such exercise.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
STOCK APPRECIATION RIGHTS
 
     The Committee may make Awards of SARs to eligible persons selected by
it.  The exercise price for an SAR shall not be less than the Fair Market Value
of the Stock on the grant date.  The holder of a tandem SAR may elect to
exercise either the Option or the SAR, but not both.  The exercise period for a
SAR shall extend no more than 10 years after date the SAR is granted.  SARs may
not include provisions that “reload” the SAR upon exercise.  Subject to the
foregoing provisions, the terms, conditions, and limitations applicable to any
SAR, including, but not limited to, the term of any SAR and the date or dates
upon which the SAR becomes vested and exercisable, shall be determined by the
Committee.  Except as provided in Section 4.5, the Committee shall not directly
or indirectly lower the exercise price of a previously granted SAR.
 
 
ARTICLE VII
 
RESTRICTED STOCK AWARDS
 
     7.1   Restricted Stock Awards. The Committee may make Awards of Restricted
Stock to eligible persons selected by it. The amount of, the vesting and the
transferability restrictions applicable to any Restricted Stock Award shall be
determined by the Committee in its sole discretion. If the Committee imposes
vesting or transferability restrictions on a Holder’s rights with respect to
Restricted Stock, the Committee may issue such instructions to the Company’s
share transfer agent in connection therewith as it deems appropriate. The
Committee may also cause the certificate for Shares issued pursuant to a
Restricted Stock Award to be imprinted with any legend which counsel for the
Company considers advisable with respect to the restrictions or, should the
Shares be represented by book or electronic entry rather than a certificate, the
Company may take such steps to restrict transfer of the Shares as counsel for
the Company considers necessary or advisable to comply with applicable law.
 
     7.2   Restricted Stock Award Agreement. Each Restricted Stock Award shall
be evidenced by an Award Agreement that contains any vesting, transferability
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.
 
     7.3   Holder's Rights as Stockholder. Subject to the terms and conditions
of the Plan, each recipient of a Restricted Stock Award shall have all the
rights of a stockholder with respect to the shares of Restricted Stock included
in the Restricted Stock Award during the Period of Restriction established for
the Restricted Stock Award. Dividends paid with respect to Restricted Stock in
cash or property other than shares of Stock or rights to acquire shares of Stock
shall be paid to the recipient of the Restricted Stock Award currently.
Dividends paid in shares of Stock or rights to acquire shares of Stock shall be
added to and become a part of the Restricted Stock. During the Period of
Restriction, (i) shares of Stock subject to a Restricted Stock Award shall be
evidenced by book entry registration or in such other manner as the Committee
may determine and (ii) the certificates evidencing the shares of such Restricted
Stock (to the extent that such shares are so evidenced) shall contain
appropriate legends and restrictions that describe the terms and conditions of
the restrictions applicable thereto.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
RESTRICTED STOCK UNIT AWARDS
 
     8.1   Authority to Grant Restricted Stock Unit Awards. Subject to the terms
and provisions of the Plan, the Committee, at any time, and from time to time,
may grant Restricted Stock Unit Awards under the Plan to eligible persons in
such amounts and upon such terms as the Committee shall determine. The amount of
the vesting and the transferability restrictions applicable to any Restricted
Stock Unit Award shall be determined by the Committee in its sole discretion.
The Company shall maintain a bookkeeping ledger account which reflects the
number of Restricted Stock Units credited under the Plan for the benefit of а
Holder.
 
     8.2   Restricted Stock Unit Awards. А Restricted Stock Unit Award shall be
similar in nature to Restricted Stock Award except that no shares of Stock are
actually transferred to the Holder until a later date specified in the
applicable Award Agreement. Each Restricted Stock Unit shall have a value equal
to the Fair Market Value of a share of Stock.
 
     8.3   Restricted Stock Unit Award Agreement. Each Restricted Stock Unit
Award shall be evidenced by an Award Agreement that contains any Substantial
Risk of Forfeiture, transferability restrictions, form and time of payment
provisions and other provisions not inconsistent with the Plan as the Committee
may specify.
 
     8.4   Form of Payment Under Restricted Stock Unit Award. Payment under a
Restricted Stock Unit Award shall be made in either cash or shares of Stock as
specified in the Holder’s Award Agreement.
 
     8.5   Time of Payment Under Restricted Stock Unit Award. A Holder’s payment
under a Restricted Stock Unit Award shall be made at such time as is specified
in the Holder’s Award Agreement. The Award Agreement shall specify that the
payment will be made (1) by a date that is no later than the date that is two
and one-half (2-1/2) months after the end of the Fiscal Year in which the
Restricted Stock Unit Award payment is no longer subject to a Substantial Risk
of Forfeiture or (2) at а time that is permissible under Section 409А.
   
     8.6   Holder's Rights as Stockholder. A Holder of a Restricted Stock Unit
Award shall have no rights of a stockholder with respect to the Restricted Stock
Unit Award. A Holder shall have no voting rights with respect to any Restricted
Stock Unit Award.
 
     8.7   Compliance With Section 409A. Restricted Stock Unit Awards shall be
designed and operated in such a manner that they are either exempt from the
application of, or comply with, the requirements of Section 409А.
 
 
ARTICLE IX
 
CASH AWARDS
 
     An Award may be in the form of a Cash Award.  The terms, conditions and
limitations applicable to a Cash Award, including, but not limited to, vesting
or other restrictions, shall be determined by the Committee.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
PERFORMANCE AWARDS
 
     10.1   Performance Awards.  Without limiting the type or number of Awards
that may be made under the other provisions of this Plan, an Employee Award may
be in the form of a Performance Award.  The terms, conditions and limitations
applicable to an Award that is a Performance Award shall be determined by the
Committee.  The Committee shall set Performance Goals in its discretion which,
depending on the extent to which they are met, will determine the value and/or
amount of Performance Awards that will be paid out to the Holder and/or the
portion of an Award that may be exercised.
 
     10.2   Nonqualified Performance Awards.  Performance Awards granted to
Holders that are not intended to qualify as qualified performance-based
compensation under Code Section 162(m) shall be based on achievement of such
Performance Goals and be subject to such terms, conditions and restrictions as
the Committee or its delegate shall determine.
 
     10.3   Qualified Performance Awards.  Performance Awards granted to
Employees under this Plan that are intended to qualify as qualified
performance-based compensation under Code Section 162(m) shall be paid, vested
or otherwise deliverable solely on account of the attainment of one or more
pre-established, objective Performance Goals established by the Committee prior
to the earlier to occur of (1) 90 days after the commencement of the period of
service to which the Performance Goal relates and (2) the lapse of 25% of the
period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain.  A
Performance Goal is objective if a third party having knowledge of the relevant
facts could determine whether the goal is met.  One or more of such goals may
apply to the Employee, one or more business units, divisions or sectors of the
Company, or the Company as a whole, and if so desired by the Committee, by
comparison with a peer group of companies.  A Performance Goal shall include one
or more of the following: earnings before interest, taxes, depreciation,
amortization and exploration expenses (EBITDAX), capital management, term of
service, return on capital employed, revenue growth, market share, margin
growth, return on equity, total stockholder return, increase in net after-tax
earnings per share, market price per share, growth in market price per share,
increase in operating pre-tax earnings, operating profit or improvements in
operating profit, improvements in certain asset or financial measures (including
working capital and the ratio of revenues to working capital), credit quality,
expense ratios, pre-tax earnings or variations of income criteria in varying
time periods and economic value added.
 
     Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria).  In
interpreting Plan provisions applicable to Qualified Performance Awards, it is
the intent of this Plan to conform with the standards of Code Section 162(m) and
Treasury Regulation § 1.162-27(e)(2)(i), as to grants to Covered Employees and
the Committee in establishing such goals and interpreting this Plan shall be
guided by such provisions.  Prior to the payment of any compensation based on
the achievement of Performance Goals applicable to Qualified Performance Awards,
the Committee must certify in writing that applicable Performance Goals and any
of the material terms thereof were, in fact, satisfied.  For this purpose,
approved minutes of the Committee meeting in which the certification is made
shall be treated as such written certification.  Subject to
 
 
13

--------------------------------------------------------------------------------

 
 
the foregoing provisions, the terms, conditions and limitations applicable to
any Qualified Performance Awards made pursuant to this Plan shall be determined
by the Committee.  The Committee may provide in any such Performance Award that
any evaluation of performance may include or exclude any of the following events
that occurs during a Performance Period: (a) asset write-downs, (b) litigation
or claim judgments or settlements, (c) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
(d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year, (f) acquisitions or divestitures, (g) foreign exchange
gains and losses and (h) settlement of hedging activities.
 
     10.4   Adjustment of Performance Awards.  Awards that are intended to
qualify as Performance Awards may not be adjusted upward. The Committee may
retain the discretion to adjust such Performance Awards downward, either on a
formula or discretionary basis or any combination, as the Committee determines.
 
 
ARTICLE XI
 
ADMINISTRATION
 
     11.1   Awards. The Plan shall be administered by the Committee or, in the
absence of the Committee, the Plan shall be administered by the Board. The
members of the Committee shall serve at the discretion of the Board. The
Committee shall have full and exclusive power and authority to administer the
Plan and to take all actions that the Plan expressly contemplates or are
necessary or appropriate in connection with the administration of the Plan with
respect to Awards granted under the Plan.
 
     11.2   Minimum Vesting of Stock Awards. Any Stock Award granted to an
Employee that (a) is not a Performance Award shall have a minimum vesting period
of three years from the date of grant or (b) is a Performance Award shall have a
minimum performance period of one year from the date of grant; provided,
however, that (1) the Committee may provide for earlier vesting upon an
Employee’s termination of employment by reason of death, Disability or Change in
Control and (2) vesting of a Stock Award may occur incrementally over the
three-year vesting period or one-year minimum performance period, as
applicable.  The foregoing notwithstanding, 5% of the total number of shares of
Stock available for issuance under this Plan shall not be subject to the minimum
vesting period or performance period, as applicable, described in the preceding
sentence.
 
     11.3   Authority of the Committee. The Committee shall have full and
exclusive power to interpret and apply the terms and provisions of the Plan and
Awards made under the Plan, and to adopt such rules, regulations and guidelines
for implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. А majority of the members of the
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting. Any decision or determination reduced to
writing and signed by a majority of the members shall be as
 
 
14

--------------------------------------------------------------------------------

 
 
effective as if it had been made by a majority vote at a meeting properly called
and held. Аll questions of interpretation and application of the Plan, or as to
award granted under the Plan, shall be subject to the determination, which shall
be final and binding, of a majority of the whole Committee. No member of the
Committee shall be liable for any act or omission of any other member of the
Committee or for any act or omission on his or her own part, including but not
limited to the exercise of any power or discretion given to him or her under the
Plan, except those resulting from his or her own gross negligence or willful
misconduct. In carrying out its authority under the Plan, the Committee shall
have full and final authority and discretion, including but not limited to the
following rights, powers and authorities, to:
 
     (a) determine the persons to whom and the time or times at which Awards
will be made;
 
     (b) determine the number and exercise price of shares of Stock covered in
each Award, subject to the terms and provisions of the Plan;
 
     (c) determine the terms, provisions and conditions of each Award, which
need not be identical and need not match the default terms set forth in the
Plan;
 
     (d) accelerate the time at which any outstanding Award will vest;
   
     (e) prescribe, amend and rescind rules and regulations relating to
administration of the Plan; and
 
     (f) make all other determinations and take all other actions deemed
necessary, appropriate or advisable for the proper administration of the Plan.
 
     The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any Award to a Holder in the manner and to
the extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan.  The Committee may
delegate to the Chief Executive Officer and to other employees of the Company
its administrative duties under this Plan (excluding its granting authority for
Awards, other than pursuant to the specific authorization described in Section
4.1) pursuant to such conditions or limitations as the Committee may
establish.  The Committee may engage or authorize the engagement of a third
party administrator to carry out administrative functions under the Plan.
 
     The actions of the Committee in exercising all of the rights, powers, and
authorities set out in this Article XI and all other Articles of the Plan, when
performed in good faith and in its sole judgment, shall be final, conclusive and
binding on all persons. The Committee may employ attorneys, consultants,
accountants, agents, and other persons, any of whom may be an Employee, and the
Committee, the Company, and its officers and Board shall be entitled to rely
upon the advice, opinions, or valuations of any such persons.
 
     11.4   Decisions Binding. All determinations and decisions made by the
Committee or the Board, as the case may be, pursuant to the provisions of the
Plan and all related orders and resolutions of the Committee or the Board, as
the case may be, shall be final, conclusive and binding on all persons,
including the Company, its stockholders, Employees, Holders and the estates and
beneficiaries of Employees and Holders.
 
     11.5   No Liability. Under no circumstances shall the Company, the Board or
the Committee incur liability for any indirect, incidental, consequential or
special damages (including lost profits) of any form incurred by any person,
whether or not foreseeable and regardless of the form of the act in which such a
claim
 
 
15

--------------------------------------------------------------------------------

 
 
may be brought, with respect to the Plan or the Company’s, the Committee’s or
the Board’s roles in connection with the Plan.
 
 
ARTICLE XII
 
AMENDMENT OR TERMINATION OF PLAN
 
     12.1   Amendment, Modification, Suspension, and Termination. Subject to
Section 12.2 the Committee may, at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan and any Award Agreement in whole or in
part; provided, however, that, without the prior approval of the Company’s
stockholders and except as provided in Section 4.5, the Committee shall not
directly or indirectly lower the Option Price of a previously granted Option,
and no amendment of the Plan shall be made without stockholder approval if
stockholder approval is required by applicable law or stock exchange rules.
 
     12.2   Awards Previously Granted. Notwithstanding any other provision of
the Plan to the contrary, no termination, amendment, suspension, or modification
of the Plan or an Award Agreement shall adversely affect in any material way any
Award previously granted under the Plan, without the written consent of the
Holder holding such Award.
 
 
ARTICLE XIII
 
MISCELLANEOUS
 
     13.1   Unfunded Plan/No Establishment of a Trust Fund.  Holders shall have
no right, title, or interest whatsoever in or to any investments that the
Company or any of its Affiliates may make to aid in meeting obligations under
the Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. All
Holders shall at all times rely solely upon the general credit of the Company
for the payment of any benefit which becomes payable under the Plan. The Plan is
not intended to be subject to the Employee Retirement Income Security Act of
1974, as amended.
 
     13.2   No Employment Obligation. The granting of any Award shall not
constitute an employment contract, express or implied, nor impose upon the
Company or any Affiliate any obligation to employ or continue to employ, or
utilize the services of, any Holder. The right of the Company or any Affiliate
to terminate the employment of any person shall not be diminished or affected by
reason of the fact that an Award has been granted to him or her, and nothing in
the Plan or an Award Agreement shall interfere with or limit in any way the
right of the Company or its Affiliates to terminate any Holder’s employment at
any time or for any reason not prohibited by law.
 
 
16

--------------------------------------------------------------------------------

 
 
     13.3   Tax Withholding. The Company or any Affiliate shall be entitled to
deduct from other compensation payable to each Holder any sums required by
federal, state or local tax law to be withheld with respect to the vesting or
exercise of an Award or lapse of restrictions on an Award. In the alternative,
the Company may require the Holder (or other person validly exercising the
Award) to pay such sums for taxes directly to the Company or any Affiliate in
cash or by check within one day after the date of vesting, exercise or lapse of
restrictions. In the discretion of the Committee, and with the consent of the
Holder, the Company may reduce the number of shares of Stock issued to the
Holder upon such Holder’s exercise of an Option to satisfy the tax withholding
obligations of the Company or an Affiliate; provided that the Fair Market Value
of the shares of Stock held back shall not exceed the Company’s or the
Affiliate’s Minimum Statutory Tax Withholding Obligation. The Committee may, in
its discretion, permit a Holder to satisfy any Minimum Statutory Tax Withholding
Obligation arising upon the vesting of Restricted Stock by delivering to the
Holder of the Restricted Stock Award a reduced number of shares of Stock in the
manner specified herein. If permitted by the Committee and acceptable to the
Holder, at the time of vesting of shares of Restricted Stock, the Company shall
(a) calculate the amount of the Company’s or an Affiliate’s Minimum Statutory
Tax Withholding Obligation on the assumption that all such shares of vested
Restricted Stock are made available for delivery, (b) reduce the number of such
shares of Stock made available for delivery so that the Fair Market Value of the
shares of Stock withheld on the vesting date approximates the Company’s or an
Affiliate’s Minimum Statutory Tax Withholding Obligation and (с) in lieu of the
withheld shares of Stock, remit cash to the United States Treasury and other
applicable governmental authorities, on behalf of the Holder, in the amount of
the Minimum Statutory Tax Withholding Obligation. The Company shall withhold
only whole shares of Stock to satisfy its Minimum Statutory Tax Withholding
Obligation. Where the Fair Market Value of the withheld shares of Stock does not
equal the amount of the Minimum Statutory Tax Withholding Obligation, the
Company shall withhold shares of Stock with a Fair Market Value slightly less
than the amount of then Minimum Statutory Tax Withholding Obligation and the
Holder must satisfy the remaining minimum withholding obligation in some other
manner permitted under this Section 13.3. The withheld shares of Stock not made
available for delivery by the Company shall be retained as treasury shares or
will be cancelled and, in either case, the Holder’s right, title and interest in
such shares of Stock shall terminate. The Company shall have no obligation upon
vesting or exercise of any Award or lapse of restrictions on Restricted Stock
until the Company or an Affiliate has received payment sufficient to cover the
Minimum Statutory Tax Withholding Obligation with respect to that vesting,
exercise or lapse of restrictions. Neither the Company nor any Affiliate shall
be obligated to advise a Holder of the existence of the tax or the amount which
it will be required to withhold.
 
     13.4   Written Agreement. Each Award shall be embodied in a written
agreement or statement which shall be subject to the terms and conditions of the
Plan. The Award Agreement shall be signed by a member of the Committee on behalf
of the Committee and the Company or by an executive officer of the Company,
other than the Holder, on behalf of the Company, and may be signed by the Holder
to the extent required by the Committee. The Award Agreement may specify the
effect of a Change in Control on the Award. The Award Agreement may contain any
other provisions that the Committee in its discretion shall deem advisable which
are not inconsistent with the terms and provisions of the Plan.
 
     13.5   Indemnification of the Committee. The Company shall indemnify each
present and future member of the Committee against, and each member of the
Committee shall be entitled without further action on his or her part to
indemnity from the Company for, all expenses (including attorney’s fees, the
amount of judgments and the amount of approved settlements made with a view to
the curtailment of costs of litigation, other than amounts paid to the Company
itself) reasonably incurred by such member in connection with or
 
 
17

--------------------------------------------------------------------------------

 
 
arising out of any action, suit or proceeding in which such member may be
involved by reason of such member being or having been a member of the
Committee, whether or not he or she continues to be a member of the Committee at
the time of incurring the expenses, including, without limitation, matters as to
which such member shall be finally adjudged in any action, suit or proceeding to
have been negligent in the performance of such member’s duty as a member of the
Committee. However, this indemnity shall not include any expenses incurred by
any member of the Committee in respect of matters as to which such member shall
be finally adjudged in any action, suit or proceeding to have been guilty of
grass negligence or willful misconduct in the performance of his or her duty as
a member of the Committee. In addition, no right of indemnification under the
Plan shall be available to or enforceable by any member of the Committee unless,
within 60 days after institution of any action, suit or proceeding, such member
shall have offered the Company, in writing, the opportunity to handle and defend
same at its own expense. This right of indemnification shall inure to the
benefit of the heirs, executors or administrators of each member of the
Committee and shall be in addition to all other rights to which a member of the
Committee may be entitled as a matter of law, contract or otherwise.
 
     13.6   Gender and Number. If the context requires, words of one gender when
used in the Plan shall include the other and words used in the singular or
plural shall include the other.
 
     13.7   Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
 
     13.8   Headings. Headings of Articles and Sections are included for
convenience of reference only and do not constitute part of the Plan and shall
not be used in construing the terms and provisions of the Plan.
 
     13.9   Other Compensation Plans. The adoption of the Plan shall not affect
any other option, incentive or other compensation or benefit plans in effect for
the Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees.
 
     13.10       Other Awards. The grant of an Award shall not confer upon the
Holder the right to receive any future or other Awards under the Plan, whether
or not Awards may be granted to similarly situated Holders, or the right to
receive future Awards upon the same terms or conditions as previously granted.
 
     13.11      Successors.  All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result, of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
 
     13.12       Law Limitations/Governmental Approvals. The granting of Awards
and the issuance of Shares under the Plan shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.
 
     13.13       Delivery of Title. The Company shall have no obligation to
issue or deliver evidence of title for shares of Stock issued under the Plan
prior to:
 
     (a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
 
 
18

--------------------------------------------------------------------------------

 
 
     (b) completion of any registration or other qualification of the Stock
under any applicable national or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable.
 
     13.14       Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any shares of Stock hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such shares of Stock as to
which such requisite authority shall not have been obtained.
 
     13.15       No Fractional Shares.  No fractional shares of Stock shall be
issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash, additional Awards, or other property shall be issued or
paid in lieu of fractional shares of Stock or whether such fractional shares or
any rights thereto shall be forfeited or otherwise eliminated.
 
     13.16       Waiver of Jury. Each Award Agreement shall specify that the
Award recipient and the Company shall both waive a trial by jury of any or all
issues arising in any action or proceeding between the parties or their
successors, heirs and assigns, under or connected with the Award, the Plan, or
any of the provisions of the Award Agreement or the Plan.
 
     13.17       Governing Law. The provisions of the Plan and the rights of all
persons claiming thereunder shall be construed, administered and governed under
the laws of the State of Texas, without regard to principles of conflicts of
law.
 
     13.18       Compliance With Section 409A.  Awards shall be designed,
granted and administered in such a manner that they are either exempt from the
application of, or comply with, the requirements of Section 409A.  Each Award
Agreement for an Award that is intended to comply with the requirements of
Section 409A shall be construed and interpreted in accordance with such
intention. If the Committee determines that an Award, Award Agreement, payment,
distribution, deferral election, transaction, or any other action or arrangement
contemplated by the provisions of the Plan would, if undertaken or implemented,
cause a Holder to become subject to additional taxes under Section 409A, then
unless the Committee specifically provides otherwise, such Award, Award
Agreement, payment, distribution, deferral election, transaction or other action
or arrangement shall not be given effect to the extent it causes such result and
the related provisions of the Plan and/or Award Agreement will be deemed
modified, or, if necessary, suspended in order to comply with the requirements
of Section 409A to the extent determined appropriate by the Committee, in each
case without the consent of or notice to the Holder.  The exercisability of an
Option shall not be extended to the extent that such extension would subject the
Holder to additional taxes under Section 409A.
 
 
19

--------------------------------------------------------------------------------

 